Citation Nr: 1820304	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-31 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for residuals of dental trauma for compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from October 1994 to December 1995 and from September 1999 to September 2002.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In June 2015, the Veteran testified before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the Veteran's record.   The record was held open for 30 days following the hearing to allow for the submission of additional evidence.

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for the purpose of compensation.  Thus the claim for service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is REFERRED to the Agency of Original Jurisdiction (AOJ) for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.


FINDING OF FACT

The record does not reflect the Veteran has a current dental disorder for which VA compensation may be paid; and the preponderance of the competent medical and other evidence of record is against a finding any current dental condition is due to in-service dental trauma.



CONCLUSION OF LAW

The criteria for a grant of service connection for residuals of a dental injury for compensation purposes are not met.  38 U.S.C. §§ 1110, 1131, 1712, 5107 (2012); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (West 2012); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, however, the record does not reflect the Veteran has identified any error regarding the notification and assistance he has received regarding his dental claim.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

The Veteran contends that he is entitled to compensation for dental trauma incurred during his first period of active duty as a result of being hit in the mouth with a tent pole.

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995). 

The Board also notes that dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Given the nature of these disabilities, the Board finds that competent medical evidence is required to diagnose whether such is present, and, if so, the etiology thereof.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159 (a)(1).

As an initial matter, the Board acknowledges that in April 1996, when granting service connection for a scar on the upper lip, VA accepted as plausible the Veteran's contention that the scar was the result of being hit in the mouth with a tent pole, despite the fact that his service treatment records do not contain any mention of such an occurrence.  The Veteran now alleges that he suffered dental trauma as a result of this same occurrence.  However, as will be discussed below, the Board finds the Veteran does not have a current disability for the purposes of establishing compensation for dental trauma and, as such, the preponderance of the evidence is against granting the Veteran's claim.  Given these determinations, discussion of the principles of aggravation during his second period of active duty is not warranted.  

During his military service, the Veteran's service treatment records do not indicate that he suffered any injury necessitating dental treatment during either his first or second period of active duty.  His service treatment records show routine treatment regarding his teeth and that he underwent surgery in April 1995 for the removal of impacted teeth.  There are no complaints, treatment, or diagnoses during either period of active duty to indicate the Veteran sustained an injury to his teeth as he claims.  Moreover, the July 1995 separation examination and the subsequent January 1998 entrance examination pertaining to the second period of active duty do not include any references to an in-service injury or any associated dental complaints.  

The Board further finds the record does not reflect the Veteran has a current dental disorder for which VA compensation may be paid.  VA treatment records dating from 2002 do not include any dental complaints or treatment.  In fact, the first indication of any complaint or treatment is included in a May 2014 statement from the Veteran's private dentist, Dr. Hill, who noted on examination that tooth number 8 was very mobile, with a fracture at the root level.  Dr. Hill determined that the appearance of the fracture indicates an old fracture, with an incomplete callous formation that formed after the fracture, and was easily fractured again due to the weakness in the root.  Dr. Hill further stated that it is most likely that the initial fracture doomed the tooth to extraction, and that he has limped the tooth along for 20 years and now requires extraction and placement of an implant.  A subsequent statement from Dr. Hill, dated October 2014, included his opinion that the hit was more likely than not due to the Veteran's military service.  However, there was no indication in either of these statements from Dr. Hill that the Veteran suffers from loss of teeth due to loss of substance of the maxilla or mandible due to any in-service dental trauma or disease.

During his June 2015 hearing, the Veteran similarly did not allege that he suffered from any impairment of the mandible or maxilla, or loss of teeth.  The statement from Dr. Hill specifically states that tooth number 8 "now requires extraction and placement of an implant."  In this case, there is no competent medical evidence of record which demonstrates a dental disorder for which VA compensation may be paid as the findings noted by Dr. Hill do not indicate that the Veteran experienced loss of teeth due to loss of substance of the maxilla or mandible due to any in-service dental trauma or disease.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth, or periodontal disease under 38 C.F.R. § 4.150.

No competent medical evidence is otherwise of record which demonstrates a dental disorder for which VA compensation may be paid.  Without such a disorder, the claim must be denied.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In making the above determination, the Board notes that VA has previously recognized that the Veteran's explanation that he was hit in the mouth with a tent pole during his first period of active duty which resulted in a scar on his upper lip is plausible.  In an April 1996 rating decision, VA granted service connection for this scar but specifically noted there was no mention of this injury in the Veteran's service treatment records.  Nevertheless, the Veteran now argues that he sustained dental trauma in that accident with current residuals thereof and, specifically, the fracture to his tooth noted by Dr. Hill.  However, as discussed above, VA compensation is only paid for certain specified disorders.  Given the nature of this requirement, competent medical evidence is required to determine whether the Veteran has such a condition, and no such evidence is of record of in either his first or second period of active duty.

The Board further notes that even if the Veteran did have a dental disorder for which VA compensation may be paid, the claim would still be denied because the preponderance of the competent medical and other evidence of record is against a finding he has any current dental condition due to in-service dental trauma.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  In pertinent part, the October 2014 statement from Dr. Hill noted it was more likely that not that the hit [to the Veteran's mouth] is due to his military service.  Dr. Hill does not attribute the resultant fracture to the Veteran's military service or to the injury therein.  During the June 2015 hearing, the undersigned Veterans Law Judge specifically noted this deficiency and held the record open for 30 days, at the request of the Veteran's representative, so that clarification may be obtained from Dr. Hill.  To date, no further evidence has been received and there is no competent medical evidence is of record that satisfies the criteria for a grant of service connection for a dental disorder for compensation purposes.  The Veteran's failure to cooperate with VA resulted in the inability to obtain evidence which may have supported his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence).

Accordingly, a preponderance of the evidence is against a finding that service connection of dental disability for compensation purposes is warranted, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for dental trauma is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


